         Case 1:18-cv-00324-KD-B Document 17 Filed 01/09/19 Page 1 of 6



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

TYNYA FAYE RUSSELL,                    *
                                       *
       Plaintiff,                      *
                                       *
vs.                                    *    CIVIL ACTION NO. 18-00324-KD-B
                                       *
COLONIAL PENN LIFE INSURANCE           *
COMPANY,                               *
                                       *
       Defendant.                      *

                                    ORDER

       This action is before the Court on the parties’ Joint Rule

26(f) Report.       (Doc. 13).    A scheduling conference was conducted

on January 9, 2019, with counsel for the parties appearing by

telephone.      Based upon the representations of counsel during the

conference, and a review of the parties’ joint report and the

case file, the following scheduling order is entered pursuant to

Rule    16(b)   and   shall   govern   with       respect    to    the   individual

claims     of    Plaintiff     Tynya       Faye    Russell        and    the   class

certification issues:

     1.   PRETRIAL DISCLOSURES, PRETRIAL AND TRIAL. These dates
will be set once it is determined whether this case will proceed
as a class action or only on the individual claims of named
Plaintiff Tynya Faye Russell.

      2.  DISCOVERY COMPLETION.  All discovery involving the
claims of named Plaintiff Tynya Faye Russell and class
certification issues is to be completed on or before June 10,
2019.

     3.   INITIAL DISCLOSURES. To the  extent the   initial
disclosures have not been made, the parties are ORDERED to
      Case 1:18-cv-00324-KD-B Document 17 Filed 01/09/19 Page 2 of 6



tender said disclosures not later than February 1, 2019.

     4.   AMENDMENTS TO PLEADINGS AND JOINDER OF PARTIES.    Any
motion for leave to amend the pleadings or to join other parties
must be filed by April 1, 2019.

     5.   EXPERT TESTIMONY. The disclosure of expert testimony
as required by Fed. R. Civ. P. 26(a)(2) is to be made by
Plaintiff on or before April 10, 2019. The disclosure of expert
testimony as required by Fed. R. Civ. P. 26(a)(2) is to be made
by Defendant on or before May 10, 2019.

     Any expert rebuttal evidence authorized by Rule 26(a)(2)(c)
shall be made within thirty (30) days after the disclosure made
by the other party.   An expert’s deposition, if taken, must be
noticed and completed within thirty (30) days of the date on
which the expert’s report is disclosed.

     6.   SUPPLEMENTATION. Supplementation of disclosures and
responses as required by Fed. R. Civ. P. 26(e) is to be
accomplished “at appropriate intervals” and “seasonably.”

     7.   DISCOVERY LIMITS. Discovery is limited as follows:

     a.   Not more than twenty (20) interrogatories, including
all discrete subparts, may be served by each party upon any
other party.      An additional twenty (20) interrogatories
addressing class certification issues may be served by each
party upon any other party. Responses are due within thirty (30)
days of service.

     b.   Not more than three (3) depositions may be taken by
each party, unless extended by agreement of the parties. Each
deposition is limited to a maximum of seven (7) hours, unless
extended by agreement of the parties.

     c.   Not more than twenty (20) requests for admissions,
including all discrete subparts, may be served by each party
upon any other party.    An additional twenty (20) requests for
admissions addressing class certification issues may be served
by each party upon any other party. Responses are due within
thirty (30) days of service.

     d.   Not more than twenty (20) requests for production of
documents, including all discrete subparts, may be served by
each party, absent leave of Court.   An additional twenty (20)
requests for production addressing class certification issues

                                    2
      Case 1:18-cv-00324-KD-B Document 17 Filed 01/09/19 Page 3 of 6



may be served by each party upon any other party. Responses are
due within thirty (30) days of service.    Subpoenas duces tecum
to a party ordering such party to produce documents or things at
trial or hearings shall not be used to circumvent the
limitations placed on discovery.

     In applying these limits, all parties represented by the
same counsel will be treated as a single party.

    8.    DISCOVERY DISPUTES. Before filing a motion related to
a discovery dispute, the parties shall follow the procedure set
forth below:

     a.   Counsel for the parties shall confer pursuant to Fed.
R. Civ. P. 37.      Such conferral shall occur promptly after
counsel becomes aware of the dispute. Failure to confer within
a reasonable period of time after learning of the dispute may be
deemed by the Court to constitute a waiver. The Court will not
consider counsel to have conferred unless counsel have had at
least one telephone call addressing the dispute, in addition to
any written exchanges concerning the dispute.

     b.   If   counsel  cannot   resolve   the  dispute  through
conferral, then counsel for the party first raising the dispute
shall contact Magistrate Judge Bivins’ chambers, inform her
chambers of the dispute, and request that a telephone conference
call be scheduled to bring the issue to the Court’s attention.
The Court will contact counsel for all concerned parties to
schedule the conference call, which will generally be set within
24 hours of the Court receiving notice of the dispute.

     c.  When possible, the Court will resolve the dispute
during the telephone call without written submissions by the
parties.

     d.   If,    after hearing the      positions    of the    parties
concerning the discovery dispute,       the Court deems it necessary
that a written motion and response       be filed, the Court will give
the parties permission to do so         and set deadlines for said
filings.

     e.   The Court will strike any discovery motion                   filed
before the procedure outlined above has been followed.

     f.   The parties may not raise a discovery dispute with the
Court after the relevant discovery deadline has passed; all
discovery disputes must be brought to the Court’s attention

                                    3
      Case 1:18-cv-00324-KD-B Document 17 Filed 01/09/19 Page 4 of 6



before the relevant discovery deadline passes.     Any discovery
disputes raised with the Court after the expiration of the
relevant discovery deadline shall be deemed waived by the Court,
even if the parties agreed to conduct discovery after the
relevant discovery deadline has passed.

     g.   If a discovery motion is authorized, any such motion
shall quote in full (1) each interrogatory, request for
admission, or request for production to which the motion is
addressed, or otherwise identify specifically and succinctly the
discovery to which objection is taken or from which a protective
order is sought, and (2) the response or the objection and
grounds therefore, if any, as stated by the opposing party.
Unless otherwise ordered by the Court, the complete transcripts
or discovery papers are not to be filed with the Court unless
the motion cannot be fairly decided without reference to the
complete original.

     h.   Privilege   or   Protection    of   Trial   Preparation
Materials. The provisions of Fed. R. Civ. P. 26(b)(3) will be
strictly enforced in those rare situations in which privilege or
work product protection is invoked.    Rule 26(b)(3) information
shall be disclosed in a “privilege log” served with the
objections to production.     The “privilege log” shall, at a
minimum, contain the facts suggested in paragraph K (pages 8-11)
of the Introduction to Civil Discovery Practice in the Southern
District   of   Alabama,   Civil   Discovery   Committee   (1998)
(distributed by the Clerk with the Local Rules).

     9.   DISPOSITIVE    MOTIONS.    Any   motion   for    class
certification, with supporting brief, and all dispositive
motions relating to the individual claims of Plaintiff Russell
shall be filed as soon as possible but in no event later than
July 31, 2019. In submitting exhibits, the parties are reminded
of S.D. Ala. CivLR 5(a), which provides that “[i]f discovery
materials are germane to any motion or response, only the
relevant portions of the material shall be filed with the motion
or response.   Evidentiary submissions that do not comport with
these requirements may be disregarded.”

    Additionally, S.D. Ala. CivLR 7(g) provides that:

    If a party’s exhibits in support of, or in opposition
    to, a motion exceed fifty (50) pages in the aggregate,
    that party must submit a courtesy copy to chambers.
    The courtesy copy must be printed from PACER (i.e.,
    after electronic filing) so that the CM/ECF PDF

                                    4
      Case 1:18-cv-00324-KD-B Document 17 Filed 01/09/19 Page 5 of 6



    headers, which contain the case number, docket number,
    and page number, appear at the top of every page.
    Additionally, where exhibits are numerous, it is
    helpful to the Court to receive well-organized, tabbed
    binders of double-sided copies, along with an index or
    table of contents.

      10. SETTLEMENT. On or before January 23, 2019, Plaintiff’s
counsel shall tender a written settlement demand to Defendant’s
counsel.    Defendant’s counsel shall tender a written reply no
later than February 6, 2019. Counsel for the parties shall file
with the Clerk of Court, no later than February 13, 2019, a
joint    statement  setting  forth   the  status  of  settlement
negotiations and the parties’ positions regarding settlement of
this action through any of the approved alternative dispute
resolution procedures. If no settlement is reached, counsel for
the parties shall file a supplemental joint statement regarding
settlement negotiations on June 10, 2019.

     Notwithstanding the above-referenced deadlines, the parties
may contact the Court at any stage of the proceedings if they
believe   mediation  or   a  settlement   conference  would   be
beneficial.   Given that most actions settle, early settlement
negotiations are strongly encouraged.    A copy of the Court's
alternative dispute resolution plan may be obtained from the
Clerk of Court.

     11. BRIEFS; LETTERS; COURTESY AND DUPLICATE COPIES; FAXING
OF DOCUMENTS. Unless prior permission of the Court is given:

     a.   A brief filed in support of or in opposition to any
motion shall not exceed thirty (30) pages in length and a reply
brief by movant shall not exceed fifteen (15) pages in length.
Attachments to the brief do not count toward the page
limitation. See S.D. Ala. CivLR 7(e).

     b.   An application to the Court for an order shall be by
motion, not by letter.    See Fed. R. Civ. P. 7(b); S.D. Ala.
GenLR 7. Any objection or response to a motion or to any other
matter is to be done in a properly-styled and captioned paper,
not by letter. See S.D. Ala. GenLR 5(a).

     c.   Except as otherwise provided herein, courtesy copies
of pleadings, motions, or other papers filed in the action are
not to be provided to the Judge or the Judge’s chambers. A copy
of a pleading, motion, or other paper that has been previously
filed in the action is not to be attached to a subsequently

                                    5
      Case 1:18-cv-00324-KD-B Document 17 Filed 01/09/19 Page 6 of 6



filed pleading, motion, or other paper; it may be adopted by
reference. If a party’s exhibits in support of or in opposition
to a motion exceed fifty (50) pages in the aggregate, then that
party must deliver a courtesy hard copy of those exhibits to the
Judge’s chambers by mail or hand delivery.

     d.   Papers transmitted to the Court by facsimile will not
be accepted for filing. A copy of this Court's policy regarding
the faxing of documents may be obtained from the Clerk of Court.

     12. LOCAL RULES. The Local Rules of this district contain
important requirements concerning commencement of discovery,
motions to dismiss and for summary judgment, class actions, and
other matters.     They are posted on the Court’s website,
http://www.alsd.uscourts.gov.

     13. OTHER. The parties are directed to confer regarding
electronically      stored   information     (“ESI”),    inadvertent
production of privileged documents, and a confidentiality
agreement   for    the safeguarding of      confidential documents
exchanged during discovery, and are to file with the Court, no
later than January 23, 2019, a joint proposed order governing
ESI, inadvertent production of privileged documents, and the
safeguarding    of    confidential   documents    exchanged   during
discovery.

     DONE this the 9th day of January, 2019.

                                 _   /s/SONJA F. BIVINS________
                                UNITED STATES MAGISTRATE JUDGE




                                    6
